Bboyles, J.
1. The petition showed no misjoinder of parties defendant. 2. Under the ruling in Higgins v. Southern Ry. Co., 98 Ga. 751 (25 S. E. 837), Smith v. Savannah Ry. Co., 100 Ga. 96 (27 S. E. 725), Brunswick & Western R. Co. v. Bostwick, 100 Ga. 96 (27 S. E. 725), Savannah Ry. Co. v. Godkin, 104 Ga. 655 (30 S. E. 378, 69 Am. St. R. 187), and McIver v. Florida Central R. Co., 110 Ga. 223 (36 S. E. 775, 65 L. R. A. 437), the court did not err in overruling the demurrers to the petition.
3. The request of counsel for the plaintiff in error that the question involved in this ease be certified to the Supreme Court, for the purpose of having the ruling in the above cited cases reviewed and modified or overruled, is, upon consideration, declined. Judgment affirmed.
Lawton & Cunningham, E. W. Johnson, for plaintiff in error.
Osborne, Lawrence & Abrahams, contra.